         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 1 of 71



B. Newal Squyres (ISB #1621)
nsquyres@hollandhart.com
Alexandra S. Grande (ISB #9566)
asgrande@hollandhart.com
HOLLAND & HART LLP
800 W. Main Street, Suite 1750
Boise, ID 83702-5974
Telephone: 208.342.5000
Facsimile: 208.343.8869

William G. Barber (pro hac vice pending)
bbarber@pirkeybarber.com
David E. Armendariz (pro hac vice pending)
darmendariz@pirkeybarber.com
Pirkey Barber PLLC
1801 East 6th Street, Suite 300
Austin, TX 78702
Telephone: 512.322.5200
Facsimile: 512.322.5201

Attorneys for Defendants and Counterclaimants
KFC Corporation and Grubhub Inc.


                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 TRIPLE T ENTERPRISES, INC., an Idaho           Case No. 1:19-cv-511-REB
 corporation,

        Plaintiff,                              ANSWER TO COMPLAINT AND
                                                COUNTERCLAIMS AGAINST
 vs.                                            TRIPLE T ENTERPRISES, INC.
 KFC CORPORATION, a Delaware
 corporation; GRUBHUB INC., a Delaware
 corporation; and POSTMATES INC., a
 Delaware corporation,

        Defendants.


 KFC CORPORATION, a Delaware
 corporation; and GRUBHUB INC., a
 Delaware corporation,

        Counterclaimants,


ANSWER TO COMPLAINT AND COUNTERCLAIMS - 1
               Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 2 of 71




    vs.

    TRIPLE T ENTERPRISES, INC., an Idaho
    corporation,

           Counter-Defendant.


          Defendants and Counterclaimants KFC Corporation (“KFC”) and Grubhub Inc.

(“Grubhub”) (jointly, “Defendants”), by and through their undersigned counsel, submit their

Answer to the Complaint of Plaintiff and Counter-Defendant Triple T Enterprises, Inc.

(“Plaintiff”), and respond as follows:

                         Response to Section Titled “Nature of the Action”1

          1.       Paragraph 1 of Plaintiff’s Complaint sets forth Plaintiff’s statement of its case, to

which no response is required. Defendants make no statement or admission regarding the

sufficiency of Plaintiff’s stated claims.

          2.       Defendants deny the allegations in Paragraph 2 of Plaintiff’s Complaint.

                        Response to Section Titled “Jurisdiction and Venue”

          3.       Paragraph 3 of Plaintiff’s Complaint sets forth Plaintiff’s statement of its case, to

which no response is required. Defendants make no statement or admission regarding the

sufficiency of Plaintiff’s stated claims.

          4.       Paragraph 4 of Plaintiff’s Complaint states legal conclusions to which no response

is required. Nevertheless, Defendants admit that this Court has jurisdiction over Plaintiff’s claims,

but deny any implication that such claims have merit.

          5.       Plaintiff’s statement in Paragraph 5 concerning personal jurisdiction is a legal

conclusion to which no response is required. Defendants admit that they transact business in the


1
 For ease of reference, the numbered paragraphs and headings in this Answer correspond to the
paragraph numbers and headings in Plaintiff’s Complaint.
ANSWER TO COMPLAINT AND COUNTERCLAIMS - 2
             Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 3 of 71



state of Idaho, including in Boise. Defendants deny the remaining allegations in Paragraph 5 of

Plaintiff’s Complaint.

        6.       Paragraph 6 of Plaintiff’s Complaint states legal conclusions to which no response

is required.

                             Response to Section Titled “The Parties”

        7.       Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 7 of Plaintiff’s Complaint, and thus deny the same.

        8.       Defendants admit the allegations in Paragraph 8 of Plaintiff’s Complaint, except

the allegation that KFC is a corporation organized and existing under the laws of the state of

Kentucky. KFC is a Delaware corporation.

        9.       Defendants admits the allegations in Paragraph 9 of Plaintiff’s Complaint.

        10.      Defendants admit that on February 7, 2018 (not 2019, as stated in Plaintiff’s

Complaint), certain subsidiaries of Yum! Brands, Inc., KFC’s parent company, “entered into a

master services agreement with an affiliate of Grubhub, which was intended to provide dedicated

support for the KFC and Taco Bell branded online delivery channels in the U.S. through Grubhub’s

online ordering platform, logistics and last-mile support for delivery orders, as well as point-of-

sale integration to streamline operations.” Defendants otherwise deny the allegations in Paragraph

10 of Plaintiff’s Complaint.

        11.      Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 11 of Plaintiff’s Complaint, and thus deny the same.

        12.      Defendants deny the allegations in Paragraph 12 of Plaintiff’s Complaint.




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 3
          Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 4 of 71



                            Response to Section Titled “Background”

       13.     Paragraph 13 of Plaintiff’s Complaint sets forth Plaintiff’s statement of its case, to

which no response is required. Defendants make no statement or admission regarding the

sufficiency of Plaintiff’s stated claims.

       14.     In response to Paragraph 14 of Plaintiff’s Complaint, Defendants state that KFC

introduced a new line of barbecue chicken products in or around July 2017 through a market test

in various cities in the United States. Defendants further admit that KFC started a national

advertising and social media campaign promoting this new line of products beginning in or around

January 2018, and that at the time KFC started this national campaign, it had over 4,000 company-

owned and franchise-owned restaurants nationwide, including locations in the state of Idaho.

       15.     Defendants admit that KFC ran television and online commercials promoting its

“Smoky Mountain BBQ” products in the past. Defendants deny the remaining allegations in

Paragraph 15 of Plaintiff’s Complaint.

       16.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 16 of Plaintiff’s Complaint, and thus deny the same.

       17.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 17 of Plaintiff’s Complaint, and thus deny the same.

       18.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 18 of Plaintiff’s Complaint, and thus deny the same.

       19.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 19 of Plaintiff’s Complaint, and thus deny the same.

       20.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 20 of Plaintiff’s Complaint, and thus deny the same.




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 4
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 5 of 71



       21.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 21 of Plaintiff’s Complaint, and thus deny the same.

       22.     Defendants deny the allegations in Paragraph 22 of Plaintiff’s Complaint.

       23.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 23 of Plaintiff’s Complaint, and thus deny the same.

       24.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 24 of Plaintiff’s Complaint, and thus deny the same.

       25.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 25 of Plaintiff’s Complaint, and thus deny the same.

       26.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 26 of Plaintiff’s Complaint, and thus deny the same.

       27.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 27 of Plaintiff’s Complaint, and thus deny the same.

       28.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 28 of Plaintiff’s Complaint, and thus deny the same.

       29.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 29 of Plaintiff’s Complaint, and thus deny the same.

       30.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 30 of Plaintiff’s Complaint, and thus deny the same.

       31.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 31 of Plaintiff’s Complaint, and thus deny the same.

       32.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 32 of Plaintiff’s Complaint, and thus deny the same.




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 5
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 6 of 71



       33.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 33 of Plaintiff’s Complaint, and thus deny the same.

       34.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 34 of Plaintiff’s Complaint, and thus deny the same.

       35.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 35 of Plaintiff’s Complaint, and thus deny the same.

       36.     Defendants deny the allegations in Paragraph 36 of Plaintiff’s Complaint.

       37.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 37 of Plaintiff’s Complaint, and thus deny the same.

       38.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 38 of Plaintiff’s Complaint, and thus deny the same.

       39.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 39 of Plaintiff’s Complaint, and thus deny the same.

       40.     Paragraph 40 of Plaintiff’s Complaint states a legal conclusion to which no

response is required.

       41.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 41 of Plaintiff’s Complaint, and thus deny the same.

       42.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 42 of Plaintiff’s Complaint, and thus deny the same.

       43.     Defendants deny that the marks in Plaintiff’s purported “Smoky Mountain Family

of Trademarks” are inherently distinctive. Defendants lack knowledge or information sufficient

to form a belief about the truth of the remaining allegations in Paragraph 43 of Plaintiff’s

Complaint.




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 6
          Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 7 of 71



        44.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 44 of Plaintiff’s Complaint, and thus deny the same.

                 Response to Section Titled “Defendants’ Unlawful Activities”

        45.     Defendants admit the allegations in Paragraph 45 of Plaintiff’s Complaint.

        46.     Paragraph 46 of Plaintiff’s Complaint states legal conclusions to which no response

is required.

        47.     Defendants deny the allegations in Paragraph 47 of Plaintiff’s Complaint. Further,

Defendants lack knowledge or information sufficient to form a belief about the authenticity of the

exhibit referenced, and thus deny the same.

        48.     Defendants deny the allegations in Paragraph 48 of Plaintiff’s Complaint.

        49.     Defendants admit that the products referenced in Paragraph 49 of Plaintiff’s

Complaint are not manufactured, licensed, or authorized by Plaintiff, but deny any implication that

a license or authorization from Plaintiff is or was required.

        50.     Defendants deny the allegations in Paragraph 50 of Plaintiff’s Complaint.

        51.     Defendants deny the allegations in Paragraph 51 of Plaintiff’s Complaint.

        52.     Defendants deny the allegations in Paragraph 52 of Plaintiff’s Complaint.

        53.     Defendants deny the allegations in Paragraph 53 of Plaintiff’s Complaint.

        54.     Defendants deny the allegations in Paragraph 54 of Plaintiff’s Complaint.

                    Response to Section Titled “FIRST CAUSE OF ACTION

                     (Federal Trademark Infringement – 15 U.S.C. § 1114)”

        55.     Defendants fully incorporate by reference their responses in the above paragraphs

as if fully set forth herein.

        56.     Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 56 of Plaintiff’s Complaint, and thus deny the same.

ANSWER TO COMPLAINT AND COUNTERCLAIMS - 7
          Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 8 of 71



        57.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 57 of Plaintiff’s Complaint, and thus deny the same.

        58.    Paragraph 58 of Plaintiff’s Complaint states legal conclusions to which no response

is required.

        59.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 59 of Plaintiff’s Complaint, and thus deny the same.

        60.    Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 60 of Plaintiff’s Complaint, and thus deny the same.

        61.    Defendants deny the allegations in Paragraph 61 of Plaintiff’s Complaint.

        62.    Defendants deny the allegations in Paragraph 62 of Plaintiff’s Complaint.

        63.    Defendants deny the allegations in Paragraph 63 of Plaintiff’s Complaint.

        64.    Defendants deny the allegations in Paragraph 64 of Plaintiff’s Complaint.

        65.    Defendants deny the allegations in Paragraph 65 of Plaintiff’s Complaint.

        66.    Defendants deny the allegations in Paragraph 66 of Plaintiff’s Complaint.

        67.    Defendants deny the allegations in Paragraph 67 of Plaintiff’s Complaint.

        68.    Defendants deny the allegations in Paragraph 68 of Plaintiff’s Complaint.

        69.    Defendants deny the allegations in Paragraph 69 of Plaintiff’s Complaint.

        70.    Defendants deny the allegations in Paragraph 70 of Plaintiff’s Complaint.

        71.    Defendants admit the allegations in Paragraph 71 of Plaintiff’s Complaint.

        72.    Defendants admit that neither KFC nor Yum! Brands has made any attempt to

secure trademark rights in the geographic term SMOKY MOUNTAIN for KFC’s barbecue

chicken products. Defendants deny the remaining allegations in Paragraph 72 of Plaintiff’s

Complaint.

        73.    Defendants deny the allegations in Paragraph 73 of Plaintiff’s Complaint.

ANSWER TO COMPLAINT AND COUNTERCLAIMS - 8
          Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 9 of 71



        74.     Defendants deny the allegations in Paragraph 74 of Plaintiff’s Complaint.

        75.     Defendants deny the allegations in Paragraph 75 of Plaintiff’s Complaint.

        76.     Paragraph 76 of Plaintiff’s Complaint states legal conclusions to which no response

is required. Additionally, Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 76 of Plaintiff’s Complaint, and thus deny the same.

        77.     Defendants deny the allegations in Paragraph 77 of Plaintiff’s Complaint.

                  Response to Section Titled “SECOND CAUSE OF ACTION

          (False Designation of Origin and False Description – 15 U.S.C. § 1125(a))”


        78.     Defendants incorporate by reference their responses in the above paragraphs as if

fully set forth herein.

        79.     Defendants deny the allegations in Paragraph 79 of Plaintiff’s Complaint.

        80.     Defendants deny the allegations in Paragraph 80 of Plaintiff’s Complaint.

                  Response to Section Titled “THIRD CLAIM FOR RELIEF

                          (Common Law Trademark Infringement)”

        81.     Defendants incorporate by reference their responses in the above paragraphs as if

fully set forth herein.

        82.     Defendants deny the allegations in Paragraph 82 of Plaintiff’s Complaint.

        83.     Defendants deny the allegations in Paragraph 83 of Plaintiff’s Complaint.

        84.     Defendants deny the allegations in Paragraph 84 of Plaintiff’s Complaint.

        85.     Defendants deny the allegations in Paragraph 85 of Plaintiff’s Complaint.

                  Response to Section Titled “FOURTH CAUSE OF ACTION

               (Federal Unfair Competition/Infringement 15 U.S.C. § 1125(a))”

        86.     Defendants incorporate by reference their responses in the above paragraphs as if

fully set forth herein.

ANSWER TO COMPLAINT AND COUNTERCLAIMS - 9
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 10 of 71



        87.     Defendants deny the allegations in Paragraph 87 of Plaintiff’s Complaint.

        88.     Defendants deny the allegations in Paragraph 88 of Plaintiff’s Complaint.

        89.     Defendants deny the allegations in Paragraph 89 of Plaintiff’s Complaint.

        90.     Defendants deny the allegations in Paragraph 90 of Plaintiff’s Complaint.

        91.     Defendants deny the allegations in Paragraph 91 of Plaintiff’s Complaint.

                   Response to Section Titled “FIFTH CAUSE OF ACTION

                                  (State Law Unfair Competition)”

        92.     Defendants incorporate by reference their responses in the above paragraphs as if

fully set forth herein.

        93.     Defendants deny that Plaintiff’s marks are inherently distinctive. Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in Paragraph 93 of Plaintiff’s Complaint, and thus deny the same.

        94.     Defendants deny the allegations in Paragraph 94 of Plaintiff’s Complaint.

        95.     Defendants deny the allegations in Paragraph 95 of Plaintiff’s Complaint.

        96.     Defendants deny the allegations in Paragraph 96 of Plaintiff’s Complaint.

        97.     Defendants deny the allegations in Paragraph 97 of Plaintiff’s Complaint.

        98.     Defendants deny the allegations in Paragraph 98 of Plaintiff’s Complaint.

        99.     Defendants deny the allegations in Paragraph 99 of Plaintiff’s Complaint, or that

Plaintiff is entitled to the relief requested therein.

        100.    Defendants deny the allegations in Paragraph 100 of Plaintiff’s Complaint.

                          Response to Section Titled “JURY DEMAND”

        No response is required.




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 10
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 11 of 71



                   Response to Section Titled “REQUEST FOR RELIEF”

       Defendants deny that Plaintiff is entitled to the relief requested in its “Request for Relief”

and accompanying subparagraphs.

                                 AFFIRMATIVE DEFENSES

                                             Fair Use

       1.      The term “smoky mountain” is highly descriptive either as a geographic descriptor

or as a generic descriptor for a type of barbecue and barbecue sauce popular in the Deep South,

and in particular in and around the geographic region known as the Great Smoky Mountains.

       2.      Defendants did not and do not use the term “smoky mountain” as a mark.

       3.      Defendants used the term “smoky mountain” fairly and in good faith only to

describe their goods.

       4.      Defendants’ use of the term “smoky mountain” in connection with their goods

constituted fair use within the meaning of 15 U.S.C. § 1115(b)(4).

                                   Lack of Trademark Rights

       1.      The term “smoky mountain” is highly descriptive either as a geographic descriptor

or as a generic descriptor for a type of barbecue and barbecue sauce popular in the Deep South,

and in particular in and around the geographic region known as the Great Smoky Mountains.

       2.      Alternatively or in addition, the term “Smoky Mountain” as used by Plaintiff is

primarily geographically descriptive of the location of Plaintiff’s goods and services, namely a

mountain range in Idaho named the Smoky Mountains.

       3.      Plaintiff has not acquired secondary meaning in the term “smoky mountain.”

       4.      Plaintiff did not acquire secondary meaning in the term “smoky mountain” before

Defendants began using the term descriptively to describe their goods and services.




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 11
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 12 of 71



        5.      Accordingly, Plaintiff does not have protectable rights in the term “smoky

mountain” and cannot prevent Defendants from using it in connection with their goods.

                                     Fraud and Unclean Hands

        1.      Plaintiff made material false statements to the U.S. Patent and Trademark Office

(“PTO”) in connection with certain trademark applications to register “Smoky Mountain.” In

particular, Plaintiff affirmatively represented to the PTO, through its attorney, that the term

“Smoky Mountain” has no significance other than trademark significance, even though it is a

geographically descriptive reference to the Smoky Mountains in Idaho. The statement was made

with knowledge of its falsity and with the intent to deceive the PTO and cause it to issue the

registrations, which it did. See Counterclaims 1–5 below and supporting facts.

        2.      Because the relevant registrations were obtained fraudulently, they are barred from

registration and should be cancelled. To the extent that other registrations were granted based in

part on rights conferred by registrations obtained fraudulently, those other registrations should also

be cancelled.

        3.      Because Plaintiff’s registrations were obtained fraudulently, they cannot form the

basis of a claim for infringement.

        4.      Even if some of Plaintiff’s registrations were obtained without fraud, Plaintiff

should be estopped from asserting them against Defendants pursuant to the common law doctrine

of unclean hands.

                         Laches, Acquiescence, and Failure to Mitigate

        1.      Defendants began using the term “smoky mountain” to describe their products since

at least as early as 2017.

        2.      Between approximately July 2017 and October 2019, Defendants invested time and

money in advertising and promotions using the term “smoky mountain.”

ANSWER TO COMPLAINT AND COUNTERCLAIMS - 12
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 13 of 71



       3.       Upon information and belief, Plaintiff knew or should have known of Defendants’

use of the term “smoky mountain” long before it filed this Complaint on December 30, 2019.

Despite knowing of Defendants’ use of the term “smoky mountain,” Plaintiff never contacted

Defendants to express any concern or request that they cease use of the term.

       4.       Plaintiff’s delay and lack of diligence in asserting its purported rights against

Defendants were unreasonable.

       5.       Defendants were unduly and unfairly prejudiced as a result of Plaintiff’s delay.

       6.       Accordingly, Plaintiff’s claims are barred by the doctrines of laches and/or

acquiescence.

       7.       Additionally, to the extent Plaintiff claims it has suffered any damage, which

Defendants deny, such damage was caused by Plaintiff’s delay and Plaintiff cannot recover from

Defendants for its own failure to mitigate such damage.

                                       COUNTERCLAIMS

       Defendants and Counterclaimants KFC Corporation and Grubhub Inc., through their

undersigned counsel, assert the following counterclaims against Plaintiff and Counter-Defendant

Triple T Enterprises, Inc. Defendants reserve the right to assert additional counterclaims as

appropriate and to the extent permitted by law.

                                Nature of Action and Jurisdiction

       1.       This is an action for cancellation of trademark registrations under the Trademark

Act of 1946, as amended, 15 U.S.C. § 1051 et seq. (the “Lanham Act”).

       2.       In any action involving a registered mark, this Court is authorized to determine the

right to registration and order the cancellation of registrations of any party to the action, pursuant

to Section 37 of the Lanham Act, 15 U.S.C. § 1119.




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 13
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 14 of 71



       3.      Jurisdiction of this Court is proper pursuant to Section 39 of the Lanham Act, 15

U.S.C. § 1121, and Title 28 of the United States Code, 28 U.S.C. §§ 1331 and 1338.

                                                 Parties

       4.      KFC Corporation is a Delaware corporation with a principal place of business in

Louisville, Kentucky.

       5.      Grubhub Inc. is a Delaware corporation with a principal place of business in

Chicago, Illinois.

       6.      On information and belief, Triple T Enterprises, Inc., is an Idaho corporation with

a principal place of business in Boise, Idaho.

                                           Background

       7.      Sawtooth National Forest in Idaho is home to the “Smoky Mountains,” a mountain

range that is part of the Rocky Mountains (the “Idaho Smoky Mountains”).

       8.      The Idaho Smoky Mountains are located adjacent to Ketchum and Sun Valley,

Idaho, and just a short distance from Boise.

       9.      The Idaho Smoky Mountains are separate and distinct from the “Great Smoky

Mountains,” a range in the Appalachian Mountains located in Tennessee and North Carolina.

       10.     The original location of Plaintiff’s first “Smoky Mountain Pizza” restaurant is in

Ketchum, Idaho, which is adjacent to the Idaho Smoky Mountains. See Exhibit 1.

       11.     On information and belief, Plaintiff’s “Smoky Mountain” restaurants were named

for the Idaho Smoky Mountains adjacent to Plaintiff’s original location in Ketchum. In fact, on

Plaintiff’s website, Plaintiff states that the original Ketchum, Idaho location is “where Smoky

Mountain got it’s [sic] name.” See Exhibit 1.




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 14
            Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 15 of 71



       12.      On information and belief, “Smoky Mountain” as used in Plaintiff’s purported

marks is a reference to the Idaho Smoky Mountains adjacent to Plaintiff’s original restaurant

location.

       13.      All of Plaintiff’s restaurants are located near the Idaho Smoky Mountains.

       14.      The primary significance of the term “Smoky Mountain” to consumers located in

Plaintiff’s trade area is not as a source identifier for Plaintiff’s goods or services. Rather, the

primary significance of “Smoky Mountain” to such consumers is as a reference to the Idaho Smoky

Mountains located in the same geographic area and state as Plaintiff’s restaurants.

       15.      Alternatively or in addition, the primary significance of the term “Smoky

Mountain” to consumers is as a reference to the Great Smoky Mountains in Tennessee and North

Carolina.

                                     Plaintiff’s Registrations

I.     Registration No. 3,504,730 (SMOKY MOUNTAIN in Class 39)

       16.      On February 17, 2008, Plaintiff filed Application Serial Number 77/399,179 to

register the purported mark SMOKY MOUNTAIN under Section 1(a) of the Lanham Act, 15

U.S.C. § 1051(a). Based on this application, Plaintiff obtained Registration Number 3,504,730,

issued on September 23, 2008, in Class 39 for “Delivery of food, namely, grilled food, pizza, pasta

and sandwiches.”

       17.      On May 30, 2008, during the examination process for Plaintiff’s Application Serial

Number 77/399,179, the trademark examining attorney issued an Examiner’s Amendment adding

the following statement to the record: “The wording ‘smoky mountain’ has no significance as

applied to the identified services other than trademark significance.” This statement was added to

the record pursuant to authorization granted by Plaintiff’s attorney, Robert Hart. A copy of the

Examiner’s Amendment is attached as Exhibit 2.

ANSWER TO COMPLAINT AND COUNTERCLAIMS - 15
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 16 of 71



II.    Registration No. 4,066,616 (SMOKY MOUNTAIN in Class 43)

       18.     On April 17, 2011, Plaintiff filed Application Serial Number 85/297,280 to register

the purported mark SMOKY MOUNTAIN under Section 1(a) of the Lanham Act, 15 U.S.C.

§ 1051(a). In the application, Plaintiff claimed ownership of U.S. Registration No. 3,504,730,

which is described in Paragraphs 16–17 of Defendants’ Counterclaims above. A copy of the

application is attached as Exhibit 3. Based on this application, Plaintiff obtained Registration

Number 4,066,616, issued on December 6, 2011, in Class 43 for “Restaurant services, restaurants

featuring in restaurant dining, home delivery, catering and food carry out services; providing of

beverages; preparation of food, namely, grilled food, pizza, pasta and sandwiches.”

       19.     On July 29, 2011, during the examination process for Plaintiff’s Application Serial

Number 85/297,280, the trademark examining attorney issued an Examiner’s Amendment adding

the following statement to the record: “The wording ‘SMOKY MOUNTAIN’ has no significance

as applied to the services identified in the application or within applicant’s industry.” This

statement was added to the record pursuant to authorization granted by Plaintiff’s attorney, Robert

Hart. A copy of the Examiner’s Amendment is attached as Exhibit 4.

III.   Registration No. 4,066,711 (SMOKY MOUNTAIN & Design in Class 43)

       20.     On April 20, 2011, Plaintiff filed Application Serial Number 85/300,477 to register

the purported mark SMOKY MOUNTAIN & Design shown below under Section 1(a) of the

Lanham Act, 15 U.S.C. § 1051(a). In the application, Plaintiff claimed ownership of U.S.

Registration No. 3,504,730 which is described in Paragraphs 16–17 of Defendants’ Counterclaims

above. A copy of the application is attached as Exhibit 5. Based on this application, Plaintiff

obtained Registration Number 4,066,711, issued on December 6, 2011, in Class 43 for “Restaurant

services, restaurants featuring in restaurant dining, home delivery, catering and food carry out




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 16
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 17 of 71



services; providing of beverages; preparation of food, namely, grilled food, pizza, pasta and

sandwiches.”




       21.     On July 29, 2011, during the examination process for Plaintiff’s Application Serial

Number 85/300,477, the trademark examining attorney issued an Examiner’s Amendment adding

the following statement to the record: “The wording ‘SMOKY MOUNTAIN’ has no significance

as applied to the services identified in the application or within applicant’s industry.” This

statement was added to the record pursuant to authorization granted by Plaintiff’s attorney, Robert

Hart. A copy of the Examiner’s Amendment is attached as Exhibit 6.

IV.    Registration No. 4,576,502 (SMOKY MOUNTAIN & Design in Class 30)

       22.     On September 26, 2012, Plaintiff filed Application Serial Number 85/738,726 to

register the purported mark SMOKY MOUNTAIN & Design shown below under Section 1(a) of

the Lanham Act, 15 U.S.C. § 1051(a).




       23.     In Application Serial Number 85/738,726, Plaintiff claimed ownership of U.S.

Registration Nos. 3,504,730; 4,066,616; and 4,066,711; which are described in Paragraphs 16–21

of Defendants’ Counterclaims above. A copy of the application is attached as Exhibit 7.

       24.     Based on Application Serial Number 85/738,726, Plaintiff obtained Registration

Number 4,576,502, issued on July 29, 2014, in Class 30 for “Barbecue sauce; barbeque sauce.”




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 17
             Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 18 of 71



V.      Registration No. 5,891,321 (SMOKY MOUNTAIN in Class 30)

        25.      On April 24, 2019, Plaintiff filed Application Serial Number 88/401,100 to register

the purported mark SMOKY MOUNTAIN under Section 1(a) of the Lanham Act, 15 U.S.C.

§ 1051(a).

        26.      In Application Serial Number 88/401,100, Plaintiff claimed ownership of U.S.

Registration Nos. 3,504,730; 4,066,616; 4,066,711; and 4,576,502, which are described in

Paragraphs 16–24 of Defendants’ Counterclaims above. A copy of the application is attached as

Exhibit 8.

        27.      Based on Application Serial Number 88/401,100, Plaintiff obtained Registration

Number 5,891,321, issued on October 22, 2019, in Class 30 for “Barbecue sauce; Barbeque sauce.”

              Counterclaim 1 – Cancellation of Registration No. 3,504,730 for Fraud

        28.      Defendants repeat the allegations above as if fully set forth herein.

        29.      The Court has the power under 15 U.S.C. § 1119 and 28 U.S.C. § 2201 to order the

cancellation of Plaintiff’s registration.

        30.      The term “Smoky Mountain” as used by Plaintiff in its purported mark is a

reference to the Idaho Smoky Mountains. Thus, the term “Smoky Mountain” has geographically

descriptive significance.

        31.      Because the term “Smoky Mountain” has geographically descriptive significance,

the statement added to the record for Plaintiff’s Registration No. 3,504,730 by Plaintiff through its

counsel that “[t]he wording ‘smoky mountain’ has no significance as applied to the identified

services other than trademark significance” is false.         The representation to the trademark

examining attorney about the significance of “Smoky Mountain” was made with knowledge of its

falsity, and the Examiner’s Amendment in Exhibit 2 was never corrected or objected to by

Plaintiff.

ANSWER TO COMPLAINT AND COUNTERCLAIMS - 18
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 19 of 71



        32.      The representation to the trademark examining attorney about the significance of

“Smoky Mountain” was made with the intent to deceive the examiner and/or the U.S. Patent and

Trademark Office (“PTO”).

        33.       The representation to the trademark examining attorney about the significance of

“Smoky Mountain” was made with the intent to cause the examiner and/or the PTO to grant the

registration.

        34.      Because of Plaintiff’s representation to the trademark examining attorney about the

significance of “Smoky Mountain,” the USPTO did in fact ultimately grant the registration,

reasonably relying at least in part on said representation. Had Plaintiff informed the PTO that the

term “Smoky Mountain” is geographically descriptive, the PTO would likely not have granted the

registration or would have required further evidence before doing so.

        35.      Because Plaintiff’s false statement to the trademark examining attorney was made

with Plaintiff’s knowledge of its falsity and with the intent to deceive the examiner, and because

said false statement caused the PTO to grant the registration when it otherwise would not have,

Plaintiff’s actions constitute fraud on the PTO and the registration was fraudulently obtained.

        36.      Based on the allegations above, Plaintiff’s registration is barred and should be

cancelled pursuant to 15 U.S.C. §§ 1052(e)(2), 1064(3), and 1115(b)(1).

              Counterclaim 2 – Cancellation of Registration No. 4,066,616 for Fraud

        37.      Defendants repeat the allegations above as if fully set forth herein.

        38.      The Court has the power under 15 U.S.C. § 1119 and 28 U.S.C. § 2201 to order the

cancellation of Plaintiff’s registration.

        39.      The term “Smoky Mountain” as used by Plaintiff in its purported mark is a

reference to the Idaho Smoky Mountains. Thus, the term “Smoky Mountain” has geographically

descriptive significance.

ANSWER TO COMPLAINT AND COUNTERCLAIMS - 19
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 20 of 71



        40.     Because the term “Smoky Mountain” has geographically descriptive significance,

the statement added to the record for Plaintiff’s Registration No. 4,066,616 by Plaintiff through its

counsel that “[t]he wording ‘SMOKY MOUNTAIN’ has no significance as applied to the services

identified in the application or within applicant’s industry” is false. The representation to the

trademark examining attorney about the significance of “Smoky Mountain” was made with

knowledge of its falsity, and the Examiner’s Amendment in Exhibit 4 was never corrected or

objected to by Plaintiff.

        41.     The representation to the trademark examining attorney about the significance of

“Smoky Mountain” was made with the intent to deceive the examiner and/or the U.S. Patent and

Trademark Office (“PTO”).

        42.     The representation to the trademark examining attorney about the significance of

“Smoky Mountain” was made with the intent to cause the examiner and/or the PTO to grant the

registration.

        43.     Because of Plaintiff’s representation to the trademark examining attorney about the

significance of “Smoky Mountain,” the USPTO did in fact ultimately grant the registration,

reasonably relying at least in part on said representation. Had Plaintiff informed the PTO that the

term “Smoky Mountain” is geographically descriptive, the PTO would likely not have granted the

registration or would have required further evidence before doing so.

        44.     Because Plaintiff’s false statement to the trademark examining attorney was made

with Plaintiff’s knowledge of its falsity and with the intent to deceive the examiner, and because

said false statement caused the PTO to grant the registration when it otherwise would not have,

Plaintiff’s actions constitute fraud on the PTO and the registration was fraudulently obtained.

        45.     Plaintiff’s Application Serial No. 85/297,280—which matured into U.S.

Registration No. 4,066,616—claimed ownership of U.S. Registration No. 3,504,730.

ANSWER TO COMPLAINT AND COUNTERCLAIMS - 20
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 21 of 71



        46.      As explained in Paragraphs 28–36 above, Plaintiff materially misrepresented the

significance of “Smoky Mountain” in the application process for Registration No. 3,504,730, and

that registration was obtained by fraud.

        47.      Because alleged prior-owned registration listed in the application for Registration

No. 4,066,616 was obtained by fraud, Registration No. 4,066,616 is likewise tainted and obtained

by fraud and should be cancelled pursuant to 15 U.S.C. §§ 1052(e)(2), 1064(3), and 1115(b)(1).

        48.      Based on the allegations above, Plaintiff’s registration is barred and should be

cancelled pursuant to 15 U.S.C. §§ 1052(e)(2), 1064(3), and 1115(b)(1).

              Counterclaim 3 – Cancellation of Registration No. 4,066,711 for Fraud

        49.      Defendants repeat the allegations above as if fully set forth herein.

        50.      The Court has the power under 15 U.S.C. § 1119 and 28 U.S.C. § 2201 to order the

cancellation of Plaintiff’s registration.

        51.      The term “Smoky Mountain” as used by Plaintiff in its purported mark is a

reference to the Idaho Smoky Mountains. Thus, the term “Smoky Mountain” has geographically

descriptive significance.

        52.      Because the term “Smoky Mountain” has geographically descriptive significance,

the statement added to the record for Plaintiff’s Registration No. 4,066,711 by Plaintiff through its

counsel that “[t]he wording ‘SMOKY MOUNTAIN’ has no significance as applied to the services

identified in the application or within applicant’s industry” is false. The representation to the

trademark examining attorney about the significance of “Smoky Mountain” was made with

knowledge of its falsity, and the Examiner’s Amendment in Exhibit 6 was never corrected or

objected to by Plaintiff.




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 21
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 22 of 71



        53.     The representation to the trademark examining attorney about the significance of

“Smoky Mountain” was made with the intent to deceive the examiner and/or the U.S. Patent and

Trademark Office (“PTO”).

        54.     The representation to the trademark examining attorney about the significance of

“Smoky Mountain” was made with the intent to cause the examiner and/or the PTO to grant the

registration.

        55.     Because of Plaintiff’s representation to the trademark examining attorney about the

significance of “Smoky Mountain,” the USPTO did in fact ultimately grant the registration,

reasonably relying at least in part on said representation. Had Plaintiff informed the PTO that the

term “Smoky Mountain” is geographically descriptive, the PTO would likely not have granted the

registration or would have required further evidence before doing so.

        56.     Because Plaintiff’s false statement to the trademark examining attorney was made

with Plaintiff’s knowledge of its falsity and with the intent to deceive the examiner, and because

said false statement caused the PTO to grant the registration when it otherwise would not have,

Plaintiff’s actions constitute fraud on the PTO and the registration was fraudulently obtained.

        57.     Plaintiff’s Application Serial No. 85/300,477—which matured into U.S.

Registration No. 4,066,711—claimed ownership of U.S. Registration No. 3,504,730.

        58.     As explained in Paragraphs 28–36 above, Plaintiff materially misrepresented the

significance of “Smoky Mountain” in the application process for Registration No. 3,504,730, and

that registration was obtained by fraud.

        59.     Because alleged prior-owned registration listed in the application for Registration

No. 4,066,711 was obtained by fraud, Registration No. 4,066,711 is likewise tainted and obtained

by fraud and should be cancelled pursuant to 15 U.S.C. §§ 1052(e)(2), 1064(3), and 1115(b)(1).




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 22
          Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 23 of 71



         60.      Based on the allegations above, Plaintiff’s registration should be cancelled pursuant

to 15 U.S.C. §§ 1052(e)(2), 1064(3), and 1115(b)(1).

               Counterclaim 4 – Cancellation of Registration No. 4,576,502 for Fraud

         61.      Defendants repeat the allegations above as if fully set forth herein.

         62.      The Court has the power under 15 U.S.C. § 1119 and 28 U.S.C. § 2201 to order the

cancellation of Plaintiff’s registration.

         63.      The term “Smoky Mountain” as used by Plaintiff in its purported mark is a

reference to the Idaho Smoky Mountains. Thus, the term “Smoky Mountain” has geographically

descriptive significance.

         64.      Plaintiff’s Application Serial Number 85/738,726—which matured into

Registration No. 4,576,502—claims ownership of Registration Nos. 3,504,730; 4,066,616; and

4,066,711.

         65.      As explained in Paragraphs 28–60 of Defendants’ Counterclaims above, Plaintiff

materially misrepresented the significance of “Smoky Mountain” in the application process for

Registration Nos. 3,504,730; 4,066,616; and 4,066,711; and those registrations were obtained by

fraud.

         66.      Because alleged prior-owned registrations listed in the application for Registration

No. 4,576,502 were obtained by fraud, Registration No. 4,576,502 is likewise tainted and obtained

by fraud and should be cancelled pursuant to 15 U.S.C. §§ 1052(e)(2), 1064(3), and 1115(b)(1).

               Counterclaim 5 – Cancellation of Registration No. 5,981,321 for Fraud

         67.      Defendants repeat the allegations above as if fully set forth herein.

         68.      The Court has the power under 15 U.S.C. § 1119 and 28 U.S.C. § 2201 to order the

cancellation of Plaintiff’s registration.




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 23
            Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 24 of 71



        69.     The term “Smoky Mountain” as used by Plaintiff in its purported mark is a

reference to the Idaho Smoky Mountains. Thus, the term “Smoky Mountain” has geographically

descriptive significance.

        70.     Plaintiff’s Application Serial Number 88/401,100—which matured into

Registration No. 5,981,321—claims ownership of Registration Nos. 3,504,730; 4,066,616;

4,066,711; and 4,576,502.

        71.     As explained in Paragraphs 28–60 of Defendants’ Counterclaims above, Plaintiff

materially misrepresented the significance of “Smoky Mountain” in the application process for

Registration Nos. 3,504,730; 4,066,616; and 4,066,711; and those registrations were obtained by

fraud. Additionally, as explained in Paragraphs 61–66 of Defendants’ Counterclaims above,

Registration No. 4,576,502 was likewise tainted and obtained by fraud.

        72.     Because alleged prior-owned registrations listed in the application for Registration

No. 5,981,321 were obtained by fraud, Registration No. 5,981,321 is likewise tainted and obtained

by fraud and should be cancelled pursuant to 15 U.S.C. §§ 1052(e)(2), 1064(3), and 1115(b)(1).

   Counterclaim 6 – Cancellation of Registration No. 5,891,321 for Mere Descriptiveness

        73.     Defendants repeat the allegations above as if fully set forth herein.

        74.     The Court has the power under 15 U.S.C. § 1119 and 28 U.S.C. § 2201 to order the

cancellation of Plaintiff’s registration.

        75.     The term “Smoky Mountain” as used in Plaintiff’s purported mark is a reference to

the Idaho Smoky Mountains near Plaintiff’s restaurants. Thus, the term “Smoky Mountain” as

used in Plaintiff’s purported mark is primarily geographically descriptive of Plaintiff’s goods and

services.

        76.     The relevant consuming public does not perceive the term “Smoky Mountain” as

an identifier of a single source.

ANSWER TO COMPLAINT AND COUNTERCLAIMS - 24
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 25 of 71



        77.     The relevant consuming public perceives the term “Smoky Mountain” as a

geographic descriptor.

        78.     Plaintiff has not developed secondary meaning in the primarily geographically

descriptive term “Smoky Mountain” in connection with its goods and services.

        79.     Because the term “Smoky Mountain” is primarily geographically descriptive of

Plaintiff’s goods and services and lacks secondary meaning, Registration No. 5,891,321 should

not have issued and should be cancelled pursuant to 15 U.S.C. § 1052(e)(2).

   Counterclaim 7 – Cancellation of Registration No. 5,891,321 on Alternative Basis that

          Purported Mark Is Primarily Geographically Deceptively Misdescriptive

        80.     Defendants repeat the allegations above as if fully set forth herein.

        81.     The Court has the power under 15 U.S.C. § 1119 and 28 U.S.C. § 2201 to order the

cancellation of Plaintiff’s registration.

        82.     The relevant consuming public does not perceive the term “Smoky Mountain” as

an identifier of a single source.

        83.     The relevant consuming public perceives the term “Smoky Mountain” as a

geographic descriptor for the Great Smoky Mountains located in Tennessee and North Carolina.

        84.     Plaintiff’s goods and services are not derived from, provided in, or related to the

Great Smoky Mountains area in Tennessee and North Carolina.

        85.     Because Plaintiff’s goods and services bear no relation to the Great Smoky

Mountains located in Tennessee and North Carolina, the term “Smoky Mountain” as used in

Plaintiff’s purported mark is primarily geographically deceptively misdescriptive of Plaintiff’s

goods and services.




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 25
         Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 26 of 71



       86.       Because the term “Smoky Mountain” is primarily geographically deceptively

misdescriptive of Plaintiff’s goods and services, Registration No. 5,891,321 should not have issued

and should be cancelled pursuant to 15 U.S.C. §1052(e)(3).

                                    DEFENDANTS’ PRAYER

       Having fully answered the allegations in Plaintiff’s Complaint, Defendants KFC

Corporation and Grubhub Inc. respectfully request that this Court:

       A.        enter judgment in Defendants’ favor, denying the relief requested by Plaintiff,

dismissing Plaintiff’s claims in their entirety with prejudice, and granting Defendants’

counterclaims;

       B.        issue an order certified to the Director of the U.S. Patent and Trademark Office

cancelling U.S. Reg. Nos. 3,504,730; 4,066,616; 4,066,711; 4,576,502; and 5,891,321;

       C.        award to Defendants compensation for all damages they sustained as a result of

Plaintiff’s procurement of registrations by false and fraudulent declarations and representations,

pursuant to 15 U.S.C. § 1120;

       D.        award Defendants their costs and attorney fees, as appropriate; and

       E.        award Defendants any and all other relief the Court deems just and proper.

       DATED: January 24, 2020.

                                           HOLLAND & HART LLP

                                           By:         /s/ B. Newal Squyres
                                                 B. Newal Squyres, of the firm
                                                 Alexandra S. Grande, for the firm
                                                 Attorneys for Defendants and Counterclaimants




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 26
          Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 27 of 71



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 24th day of January, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

  Scott Tschirgi                                •   sat@satchartered.com
  Scott A. Tschirgi, Chartered
  877 West Main St., Suite 610
  Boise, ID 83702
  Attorney for Plaintiff
                                                /s/ B. Newal Squyres
                                           of HOLLAND & HART LLP
14107462_v1




ANSWER TO COMPLAINT AND COUNTERCLAIMS - 27
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 28 of 71




                     EXHIBIT 1
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 29 of 71
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 30 of 71




                     EXHIBIT 2
                      Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 31 of 71


                                  UNITED STATES PATENT AND TRADEMARK OFFICE

                  SERIAL NO:         77/399179

                  MARK: SMOKY MOUNTAIN
                                                                              *77399179*
                  CORRESPONDENT ADDRESS:
                           Robert Hart
                           Law Offices of Robert Hart                         GENERAL TRADEMARK INFORMATION:
                           10th Floor, Suite H528                             http://www.uspto.gov/main/trademarks.htm
                           28 East Jackson Building
                           Chicago IL 60604
                  APPLICANT:       Triple T Enterprises, Inc.

                 CORRESPONDENT’S REFERENCE/DOCKET NO :
               N/A

                  CORRESPONDENT E-MAIL ADDRESS:




                                                    EXAMINER’S AMENDMENT

ISSUE/MAILING DATE:


OFFICE SEARCH: The examining attorney has searched the Office’s database of registered and pending marks and has found no conflicting
marks that would bar registration under Trademark Act Section 2(d). 15 U.S.C. §1052(d); TMEP §704.02.

AMENDMENT: In accordance with the authorization granted by Robert Hart on May 29, 2008, the application has been AMENDED as
indicated below. Please advise the undersigned examining attorney immediately if there is an objection to the amendment. Otherwise, no
response is necessary. TMEP §707.

If the identification of services has been amended, please note that any future amendments must be in accordance with 37 C.F.R. §2.71(a) and
TMEP §1402.07(e).

   (I)      The following claim of ownership is added to the record:

             Applicant is the owner of U.S. Registration Nos. 2,879,076, 3,402,971, 3,402,972, and others.

           37 C.F.R. §2.36; TMEP §812.

   (II)     The following statement is added to the record:

             The wording “smoky mountain” has no significance as applied to the identified services other than trademark significance.

           37 C.F.R. §2.61(b); TMEP §808.01(c).


                                             /S. Michael Gaafar/
                                             Trademark Examining Attorney
                                             Law Office 116
                                             (571) 272-8259
                                             michael.gaafar@uspto.gov

STATUS CHECK: Check the status of the application at least once every six months from the initial filing date using the USPTO Trademark
Applications and Registrations Retrieval (TARR) online system at http://tarr.uspto.gov. When conducting an online status check, print and
                      Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 32 of 71

maintain a copy of the complete TARR screen. If the status of your application has not changed for more than six months, please contact the
assigned examining attorney.
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 33 of 71




                     EXHIBIT 3
                                     Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 34 of 71

PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2011)


                                       Trademark/Service Mark Application, Principal Register
                                                                Serial Number: 85297280
                                                                Filing Date: 04/17/2011


                                                     The table below presents the data as entered.

                                            Input Field                                                 Entered
             SERIAL NUMBER                                                  85297280
             MARK INFORMATION
             *MARK                                                          SMOKY MOUNTAIN
             STANDARD CHARACTERS                                            YES
             USPTO-GENERATED IMAGE                                          YES
             LITERAL ELEMENT                                                SMOKY MOUNTAIN
                                                                            The mark consists of standard characters, without claim to any
             MARK STATEMENT
                                                                            particular font, style, size, or color.
             REGISTER                                                       Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                 Triple T Enterprises
             *STREET                                                        408 East 41st Street
             *CITY                                                          Boise
             *STATE
                                                                            Idaho
             (Required for U.S. applicants)

             *COUNTRY                                                       United States
             *ZIP/POSTAL CODE
                                                                            83714
             (Required for U.S. applicants only)

             PHONE                                                          (208) 433-9596
             LEGAL ENTITY INFORMATION
             TYPE                                                           corporation
             STATE/COUNTRY OF INCORPORATION                                 Idaho
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                            043
                                                                            Restaurant services, restaurants featuring home delivery,
                                                                            catering and food carry out restaurant services; beverage
             *IDENTIFICATION
                                                                            services; preparation of food, namely grilled food, pizza, pasta
                                                                            and sandwiches
             FILING BASIS                                                   SECTION 1(a)
                  FIRST USE ANYWHERE DATE                                   At least as early as 02/01/1992
                  FIRST USE IN COMMERCE DATE                                At least as early as 02/01/1992

                  SPECIMEN                                                  \\TICRS\EXPORT11\IMAGEOUT
                  FILE NAME(S)                                              11\852\972\85297280\xml1\ APP0003.JPG
            Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 35 of 71

  SPECIMEN DESCRIPTION                     Digital photo of restaurant
ADDITIONAL STATEMENTS SECTION
                                           The applicant claims ownership of U.S. Registration
PRIOR REGISTRATION(S)
                                           Number(s) 3504730, 2879075, 2841465, and others.
ATTORNEY INFORMATION
NAME                                       Robert Hart
ATTORNEY DOCKET NUMBER                     SM-T11002
FIRM NAME                                  Law Offices of Robert Hart
INTERNAL ADDRESS                           10th Floor, Suite H528
STREET                                     28 East Jackson Building
CITY                                       Chicago
STATE                                      Illinois
COUNTRY                                    United States
ZIP/POSTAL CODE                            60604
PHONE                                      (949) 337-0568
FAX                                        (312) 264-2547
EMAIL ADDRESS                              robert.hart.law@gmail.com
AUTHORIZED TO COMMUNICATE VIA EMAIL        Yes
CORRESPONDENCE INFORMATION
NAME                                       Robert Hart
FIRM NAME                                  Law Offices of Robert Hart
INTERNAL ADDRESS                           10th Floor, Suite H528
STREET                                     28 East Jackson Building
CITY                                       Chicago
STATE                                      Illinois
COUNTRY                                    United States
ZIP/POSTAL CODE                            60604
PHONE                                      (949) 337-0568
FAX                                        (312) 264-2547
EMAIL ADDRESS                              robert.hart.law@gmail.com
AUTHORIZED TO COMMUNICATE VIA EMAIL        Yes
FEE INFORMATION
NUMBER OF CLASSES                          1
FEE PER CLASS                              325
*TOTAL FEE DUE                             325
*TOTAL FEE PAID                            325
SIGNATURE INFORMATION
SIGNATURE                                  /s/
              Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 36 of 71

SIGNATORY'S NAME                             Robert Hart
SIGNATORY'S POSITION                         Attorney of Record
DATE SIGNED                                  04/17/2011
                                     Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 37 of 71

PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2011)




                                             Trademark/Service Mark Application, Principal Register

                                                             Serial Number: 85297280
                                                             Filing Date: 04/17/2011
To the Commissioner for Trademarks:

MARK: SMOKY MOUNTAIN (Standard Characters, see mark)
The literal element of the mark consists of SMOKY MOUNTAIN.
The mark consists of standard characters, without claim to any particular font, style, size, or color.

The applicant, Triple T Enterprises, a corporation of Idaho, having an address of
    408 East 41st Street
    Boise, Idaho 83714
    United States
requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

    International Class 043: Restaurant services, restaurants featuring home delivery, catering and food carry out restaurant services; beverage
services; preparation of food, namely grilled food, pizza, pasta and sandwiches

In International Class 043, the mark was first used at least as early as 02/01/1992, and first used in commerce at least as early as 02/01/1992, and
is now in use in such commerce. The applicant is submitting one specimen(s) showing the mark as used in commerce on or in connection with
any item in the class of listed goods and/or services, consisting of a(n) Digital photo of restaurant.
Specimen File1


The applicant claims ownership of U.S. Registration Number(s) 3504730, 2879075, 2841465, and others.

The applicant's current Attorney Information:
Robert Hart of Law Offices of Robert Hart

   10th Floor, Suite H528
   28 East Jackson Building
   Chicago, Illinois 60604
   United States
The attorney docket/reference number is SM-T11002.

The applicant's current Correspondence Information:
   Robert Hart
   Law Offices of Robert Hart
   10th Floor, Suite H528
   28 East Jackson Building
   Chicago, Illinois 60604
   (949) 337-0568(phone)
   (312) 264-2547(fax)
   robert.hart.law@gmail.com (authorized)

A fee payment in the amount of $325 has been submitted with the application, representing payment for 1 class(es).

                                                                     Declaration

The undersigned, being hereby warned that willful false statements and the like so made are punishable by fine or imprisonment, or both, under
18 U.S.C. Section 1001, and that such willful false statements, and the like, may jeopardize the validity of the application or any resulting
registration, declares that he/she is properly authorized to execute this application on behalf of the applicant; he/she believes the applicant to be
the owner of the trademark/service mark sought to be registered, or, if the application is being filed under 15 U.S.C. Section 1051(b), he/she
                      Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 38 of 71

believes applicant to be entitled to use such mark in commerce; to the best of his/her knowledge and belief no other person, firm, corporation, or
association has the right to use the mark in commerce, either in the identical form thereof or in such near resemblance thereto as to be likely,
when used on or in connection with the goods/services of such other person, to cause confusion, or to cause mistake, or to deceive; and that all
statements made of his/her own knowledge are true; and that all statements made on information and belief are believed to be true.


Signature: /s/ Date Signed: 04/17/2011
Signatory's Name: Robert Hart
Signatory's Position: Attorney of Record



RAM Sale Number: 7102
RAM Accounting Date: 04/18/2011

Serial Number: 85297280
Internet Transmission Date: Sun Apr 17 23:40:35 EDT 2011
TEAS Stamp: USPTO/BAS-XX.XXX.XXX.XXX-201104172340351
73523-85297280-48017bb312ac3a4e61fdb335e
f521433625-CC-7102-20110417232911589648
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 39 of 71
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 40 of 71
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 41 of 71




                     EXHIBIT 4
                      Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 42 of 71


To:                   Triple T Enterprises (robert.hart.law@gmail.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 85297280 - SMOKY MOUNTAIN - SM-T11002
Sent:                 7/29/2011 5:51:34 PM
Sent As:              ECOM103@USPTO.GOV
Attachments:

                                    UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)
                         OFFICE ACTION (OFFICIAL LETTER) ABOUT APPLICANT’S TRADEMARK APPLICATION


                  APPLICATION SERIAL NO.             85297280

                  MARK: SMOKY MOUNTAIN
                                                                               *85297280*
                  CORRESPONDENT ADDRESS:
                           ROBERT HART
                           LAW OFFICES OF ROBERT HART                          GENERAL TRADEMARK INFORMATION:
                           28 E JACKSON BUILDING STE H528                      http://www.uspto.gov/main/trademarks.htm
                           10TH FLOOR
                           CHICAGO, IL 60604
                  APPLICANT:      Triple T Enterprises

                 CORRESPONDENT’S REFERENCE/DOCKET NO :
                SM-T11002

                  CORRESPONDENT E-MAIL ADDRESS:
                           robert.hart.law@gmail.com



                                                     EXAMINER’S AMENDMENT

ISSUE/MAILING DATE: 7/29/2011


DATABASE SEARCH: The trademark examining attorney has searched the USPTO’s database of registered and pending marks and has
found no conflicting marks that would bar registration under Trademark Act Section 2(d). TMEP §704.02; see 15 U.S.C. §1052(d).

APPLICATION HAS BEEN AMENDED: In accordance with the authorization granted by ROBERT HART on July 29, 2011, the trademark
examining attorney has amended the application as indicated below. Please advise the undersigned immediately of any objections. Otherwise,
no response is necessary. TMEP §707. Any amendments to the identification of goods and/or services may clarify or limit the goods and/or
services, but may not add to or broaden the scope of the goods and/or services. 37 C.F.R. §2.71(a); see TMEP §§1402.06 et seq.

Identification of Services

The identification of services is amended to read as follows:

                “Restaurant services, restaurants featuring in restaurant dining, home delivery, catering and food carry out services; providing of
                beverages; preparation of food, namely grilled food, pizza, pasta and sandwiches,” in Class 43.

See TMEP §§1402.01, 1402.01(e).

Significance
The following statement is added to the record:

        The wording “SMOKY MOUNTAIN” has no significance as applied to the services identified in the application or within applicant’s
        industry.
                     Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 43 of 71


See 37 C.F.R. §2.61(b); TMEP §808.01(a).

                                            /margaretpower/
                                            Examining Attorney
                                            Law Office 103
                                            margaret.power@uspto.gov
                                            Phone 571-272-8025


PERIODICALLY CHECK THE STATUS OF THE APPLICATION: To ensure that applicant does not miss crucial deadlines or official
notices, check the status of the application every three to four months using Trademark Applications and Registrations Retrieval (TARR) at
http://tarr.uspto.gov/. Please keep a copy of the complete TARR screen. If TARR shows no change for more than six months, call
1-800-786-9199. For more information on checking status, see http://www.uspto.gov/trademarks/process/status/.

TO UPDATE CORRESPONDENCE/E-MAIL ADDRESS: Use the TEAS form at http://www.uspto.gov/teas/eTEASpageE.htm.
                      Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 44 of 71


To:                   Triple T Enterprises (robert.hart.law@gmail.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 85297280 - SMOKY MOUNTAIN - SM-T11002
Sent:                 7/29/2011 5:51:39 PM
Sent As:              ECOM103@USPTO.GOV
Attachments:

                                        IMPORTANT NOTICE REGARDING YOUR
                                           U.S. TRADEMARK APPLICATION

                        USPTO LETTER (AN OFFICE ACTION) HAS ISSUED ON 7/29/2011 FOR
                                           SERIAL NO. 85297280

Please follow the instructions below:

TO READ OFFICE LETTER: Click on this link or go to http://portal.uspto.gov/external/portal/tow and enter the application serial
number to access the Office letter

PLEASE NOTE: The Office letter may not be immediately available but will be viewable within 24 hours of this e-mail notification.

HELP: For technical assistance in accessing the Office correspondence, please e-mail TDR@uspto.gov. Please contact the assigned
examining attorney with questions about the Office letter.
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 45 of 71




                     EXHIBIT 5
                                     Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 46 of 71

PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2011)


                                       Trademark/Service Mark Application, Principal Register
                                                                Serial Number: 85300477
                                                                Filing Date: 04/20/2011


                                                     The table below presents the data as entered.

                                            Input Field                                                 Entered
             SERIAL NUMBER                                                  85300477
             MARK INFORMATION
                                                                            \\TICRS\EXPORT11\IMAGEOUT
             *MARK
                                                                            11\853\004\85300477\xml1\ APP0002.JPG
             SPECIAL FORM                                                   YES
             USPTO-GENERATED IMAGE                                          NO
             LITERAL ELEMENT                                                Smoky Mountain
             COLOR MARK                                                     NO
             *DESCRIPTION OF THE MARK                                       The mark consists of The words Smoky Mountain are in the
             (and Color Location, if applicable)                            foreground and the outline of mountains are in the background.
             PIXEL COUNT ACCEPTABLE                                         YES
             PIXEL COUNT                                                    940 x 461
             REGISTER                                                       Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                 Triple T Enterprises
             *STREET                                                        408 East 41st Street
             *CITY                                                          Boise
             *STATE
                                                                            Idaho
             (Required for U.S. applicants)

             *COUNTRY                                                       United States
             *ZIP/POSTAL CODE
                                                                            83714
             (Required for U.S. applicants only)

             PHONE                                                          (208) 433-9596
             LEGAL ENTITY INFORMATION
             TYPE                                                           corporation
             STATE/COUNTRY OF INCORPORATION                                 Idaho
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                            043
                                                                            Restaurant services, restaurants featuring in restaurant dining,
                                                                            home delivery, catering and food carry out services; beverage
             *IDENTIFICATION
                                                                            services; preparation of food, namely grilled food, pizza, pasta
                                                                            and sandwiches
             FILING BASIS                                                   SECTION 1(a)
            Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 47 of 71

  FIRST USE ANYWHERE DATE                  At least as early as 02/01/1992
  FIRST USE IN COMMERCE DATE               At least as early as 02/01/1992

  SPECIMEN                                 \\TICRS\EXPORT11\IMAGEOUT
  FILE NAME(S)                             11\853\004\85300477\xml1\ APP0003.JPG
  SPECIMEN DESCRIPTION                     Digital photo of restaurant
ADDITIONAL STATEMENTS SECTION
                                           The applicant claims ownership of U.S. Registration
PRIOR REGISTRATION(S)
                                           Number(s) 3504730, 2879075, 2841465, and others.
ATTORNEY INFORMATION
NAME                                       Robert Hart
ATTORNEY DOCKET NUMBER                     SM-T11006
FIRM NAME                                  Law Offices of Robert Hart
INTERNAL ADDRESS                           10th Floor, Suite H528
STREET                                     28 East Jackson Building
CITY                                       Chicago
STATE                                      Illinois
COUNTRY                                    United States
ZIP/POSTAL CODE                            60604
PHONE                                      (949) 337-0568
FAX                                        (312) 264-2547
EMAIL ADDRESS                              robert.hart.law@gmail.com
AUTHORIZED TO COMMUNICATE VIA EMAIL        Yes
CORRESPONDENCE INFORMATION
NAME                                       Robert Hart
FIRM NAME                                  Law Offices of Robert Hart
INTERNAL ADDRESS                           10th Floor, Suite H528
STREET                                     28 East Jackson Building
CITY                                       Chicago
STATE                                      Illinois
COUNTRY                                    United States
ZIP/POSTAL CODE                            60604
PHONE                                      (949) 337-0568
FAX                                        (312) 264-2547
EMAIL ADDRESS                              robert.hart.law@gmail.com
AUTHORIZED TO COMMUNICATE VIA EMAIL        Yes
FEE INFORMATION
NUMBER OF CLASSES                          1
FEE PER CLASS                              325
              Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 48 of 71

*TOTAL FEE DUE                               325
*TOTAL FEE PAID                              325
SIGNATURE INFORMATION
SIGNATURE                                    /s/
SIGNATORY'S NAME                             Robert Hart
SIGNATORY'S POSITION                         Attorney of Record
DATE SIGNED                                  04/20/2011
                                     Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 49 of 71

PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2011)




                                             Trademark/Service Mark Application, Principal Register

                                                             Serial Number: 85300477
                                                             Filing Date: 04/20/2011
To the Commissioner for Trademarks:

MARK: Smoky Mountain (stylized and/or with design, see mark)

The literal element of the mark consists of Smoky Mountain.
The applicant is not claiming color as a feature of the mark. The mark consists of The words Smoky Mountain are in the foreground and the
outline of mountains are in the background.
The applicant, Triple T Enterprises, a corporation of Idaho, having an address of
    408 East 41st Street
    Boise, Idaho 83714
    United States
requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

    International Class 043: Restaurant services, restaurants featuring in restaurant dining, home delivery, catering and food carry out services;
beverage services; preparation of food, namely grilled food, pizza, pasta and sandwiches

In International Class 043, the mark was first used at least as early as 02/01/1992, and first used in commerce at least as early as 02/01/1992, and
is now in use in such commerce. The applicant is submitting one specimen(s) showing the mark as used in commerce on or in connection with
any item in the class of listed goods and/or services, consisting of a(n) Digital photo of restaurant.
Specimen File1


The applicant claims ownership of U.S. Registration Number(s) 3504730, 2879075, 2841465, and others.

The applicant's current Attorney Information:
Robert Hart of Law Offices of Robert Hart

   10th Floor, Suite H528
   28 East Jackson Building
   Chicago, Illinois 60604
   United States
The attorney docket/reference number is SM-T11006.

The applicant's current Correspondence Information:
   Robert Hart
   Law Offices of Robert Hart
   10th Floor, Suite H528
   28 East Jackson Building
   Chicago, Illinois 60604
   (949) 337-0568(phone)
   (312) 264-2547(fax)
   robert.hart.law@gmail.com (authorized)

A fee payment in the amount of $325 has been submitted with the application, representing payment for 1 class(es).

                                                                     Declaration

The undersigned, being hereby warned that willful false statements and the like so made are punishable by fine or imprisonment, or both, under
18 U.S.C. Section 1001, and that such willful false statements, and the like, may jeopardize the validity of the application or any resulting
registration, declares that he/she is properly authorized to execute this application on behalf of the applicant; he/she believes the applicant to be
                      Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 50 of 71

the owner of the trademark/service mark sought to be registered, or, if the application is being filed under 15 U.S.C. Section 1051(b), he/she
believes applicant to be entitled to use such mark in commerce; to the best of his/her knowledge and belief no other person, firm, corporation, or
association has the right to use the mark in commerce, either in the identical form thereof or in such near resemblance thereto as to be likely,
when used on or in connection with the goods/services of such other person, to cause confusion, or to cause mistake, or to deceive; and that all
statements made of his/her own knowledge are true; and that all statements made on information and belief are believed to be true.


Signature: /s/ Date Signed: 04/20/2011
Signatory's Name: Robert Hart
Signatory's Position: Attorney of Record



RAM Sale Number: 8181
RAM Accounting Date: 04/21/2011

Serial Number: 85300477
Internet Transmission Date: Wed Apr 20 19:11:29 EDT 2011
TEAS Stamp: USPTO/BAS-XX.XXX.XX.XX-20110420191129616
635-85300477-480a5b869c262cf7325a07c6c8c
74dc9d58-CC-8181-20110420185405409309
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 51 of 71
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 52 of 71
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 53 of 71




                     EXHIBIT 6
                      Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 54 of 71


To:                   Triple T Enterprises (robert.hart.law@gmail.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 85300477 - SMOKY MOUNTAIN - SM-T11006
Sent:                 7/29/2011 5:50:42 PM
Sent As:              ECOM103@USPTO.GOV
Attachments:

                                    UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)
                         OFFICE ACTION (OFFICIAL LETTER) ABOUT APPLICANT’S TRADEMARK APPLICATION


                  APPLICATION SERIAL NO.             85300477

                  MARK: SMOKY MOUNTAIN
                                                                               *85300477*
                  CORRESPONDENT ADDRESS:
                           ROBERT HART
                           LAW OFFICES OF ROBERT HART                          GENERAL TRADEMARK INFORMATION:
                           28 E JACKSON BUILDING STE H528                      http://www.uspto.gov/main/trademarks.htm
                           10TH FLOOR
                           CHICAGO, IL 60604
                  APPLICANT:      Triple T Enterprises

                 CORRESPONDENT’S REFERENCE/DOCKET NO :
                SM-T11006

                  CORRESPONDENT E-MAIL ADDRESS:
                           robert.hart.law@gmail.com



                                                     EXAMINER’S AMENDMENT

ISSUE/MAILING DATE: 7/29/2011


DATABASE SEARCH: The trademark examining attorney has searched the USPTO’s database of registered and pending marks and has
found no conflicting marks that would bar registration under Trademark Act Section 2(d). TMEP §704.02; see 15 U.S.C. §1052(d).

APPLICATION HAS BEEN AMENDED: In accordance with the authorization granted by ROBERT HART on July 29, 2011, the trademark
examining attorney has amended the application as indicated below. Please advise the undersigned immediately of any objections. Otherwise,
no response is necessary. TMEP §707. Any amendments to the identification of goods and/or services may clarify or limit the goods and/or
services, but may not add to or broaden the scope of the goods and/or services. 37 C.F.R. §2.71(a); see TMEP §§1402.06 et seq.

Identification of Services

The identification of services is amended to read as follows:

                “Restaurant services, restaurants featuring in restaurant dining, home delivery, catering and food carry out services; providing of
                beverages; preparation of food, namely grilled food, pizza, pasta and sandwiches,” in Class 43.

See TMEP §§1402.01, 1402.01(e).

Significance
The following statement is added to the record:

        The wording “SMOKY MOUNTAIN” has no significance as applied to the services identified in the application or within applicant’s
        industry.
                     Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 55 of 71


See 37 C.F.R. §2.61(b); TMEP §808.01(a).


                                            /margaretpower/
                                            Examining Attorney
                                            Law Office 103
                                            margaret.power@uspto.gov
                                            Phone 571-272-8025


PERIODICALLY CHECK THE STATUS OF THE APPLICATION: To ensure that applicant does not miss crucial deadlines or official
notices, check the status of the application every three to four months using Trademark Applications and Registrations Retrieval (TARR) at
http://tarr.uspto.gov/. Please keep a copy of the complete TARR screen. If TARR shows no change for more than six months, call
1-800-786-9199. For more information on checking status, see http://www.uspto.gov/trademarks/process/status/.

TO UPDATE CORRESPONDENCE/E-MAIL ADDRESS: Use the TEAS form at http://www.uspto.gov/teas/eTEASpageE.htm.
                      Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 56 of 71


To:                   Triple T Enterprises (robert.hart.law@gmail.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 85300477 - SMOKY MOUNTAIN - SM-T11006
Sent:                 7/29/2011 5:50:46 PM
Sent As:              ECOM103@USPTO.GOV
Attachments:

                                        IMPORTANT NOTICE REGARDING YOUR
                                           U.S. TRADEMARK APPLICATION

                        USPTO LETTER (AN OFFICE ACTION) HAS ISSUED ON 7/29/2011 FOR
                                           SERIAL NO. 85300477

Please follow the instructions below:

TO READ OFFICE LETTER: Click on this link or go to http://portal.uspto.gov/external/portal/tow and enter the application serial
number to access the Office letter

PLEASE NOTE: The Office letter may not be immediately available but will be viewable within 24 hours of this e-mail notification.

HELP: For technical assistance in accessing the Office correspondence, please e-mail TDR@uspto.gov. Please contact the assigned
examining attorney with questions about the Office letter.
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 57 of 71




                     EXHIBIT 7
                                     Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 58 of 71

PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2014)


                                       Trademark/Service Mark Application, Principal Register
                                                            TEAS Plus Application
                                                                Serial Number: 85738726
                                                                Filing Date: 09/26/2012

   NOTE: Data fields with the * are mandatory under TEAS Plus. The wording "(if applicable)" appears where the field is only mandatory
                                               under the facts of the particular application.




                                                     The table below presents the data as entered.

                                            Input Field                                                  Entered
             TEAS Plus                                                      YES
             MARK INFORMATION
                                                                            \\TICRS\EXPORT16\IMAGEOUT
             *MARK
                                                                            16\857\387\85738726\xml1\ FTK0002.JPG
             *SPECIAL FORM                                                  YES
             USPTO-GENERATED IMAGE                                          NO
             LITERAL ELEMENT                                                Smoky Mountain
             *COLOR MARK                                                    NO
             *COLOR(S) CLAIMED
             (If applicable)

             *DESCRIPTION OF THE MARK                                       The mark consists of The words "Smoky Mountain" with
             (and Color Location, if applicable)                            Mountains (landscapes); Scenery with mountains.
             PIXEL COUNT ACCEPTABLE                                         YES
             PIXEL COUNT                                                    940 x 461
             REGISTER                                                       Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                 Triple T Enterprises, Inc.
             *STREET                                                        408 East 41st Steet
             *CITY                                                          Boise
             *STATE
                                                                            Idaho
             (Required for U.S. applicants)

             *COUNTRY                                                       United States
             *ZIP/POSTAL CODE
             (Required for U.S. applicants only)
                                                                            83714

             LEGAL ENTITY INFORMATION
             *TYPE                                                          CORPORATION
             * STATE/COUNTRY OF INCORPORATION                               Idaho
             GOODS AND/OR SERVICES AND BASIS INFORMATION
                Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 59 of 71

* INTERNATIONAL CLASS                          030
*IDENTIFICATION                                Barbecue sauce; Barbeque sauce
*FILING BASIS                                  SECTION 1(b)
ADDITIONAL STATEMENTS SECTION
*TRANSLATION
(if applicable)

*TRANSLITERATION
(if applicable)

*CLAIMED PRIOR REGISTRATION                    The applicant claims ownership of U.S. Registration
(if applicable)                                Number(s) 3402972, 3504730, 4066616, and others.
*CONSENT (NAME/LIKENESS)
(if applicable)

*CONCURRENT USE CLAIM
(if applicable)

                                               Additional registrations include: 3402971, 3395799, 3325864,
MISCELLANEOUS STATEMENT
                                               3319675, 2879077, 2879076, 2841465, 2879075 and 4066711
ATTORNEY INFORMATION
NAME                                           Robert Hart
FIRM NAME                                      Law Offices of Robert Hart
INTERNAL ADDRESS                               10th Floor, Suite H528
STREET                                         28 East Jackson Building
CITY                                           Chicago
STATE                                          Illinois
COUNTRY                                        United States
ZIP/POSTAL CODE                                60604
PHONE                                          9493370568
EMAIL ADDRESS                                  robert.hart.law@gmail.com
AUTHORIZED TO COMMUNICATE VIA EMAIL            Yes
CORRESPONDENCE INFORMATION
*NAME                                          Robert Hart
FIRM NAME                                      Law Offices of Robert Hart
INTERNAL ADDRESS                               10th Floor, Suite H528
*STREET                                        28 East Jackson Building
*CITY                                          Chicago
*STATE
                                               Illinois
(Required for U.S. applicants)

*COUNTRY                                       United States
*ZIP/POSTAL CODE                               60604
PHONE                                          9493370568
*EMAIL ADDRESS                                 robert.hart.law@gmail.com;robert@magnolialawgroup.com
*AUTHORIZED TO COMMUNICATE VIA EMAIL           Yes
              Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 60 of 71

FEE INFORMATION
NUMBER OF CLASSES                            1
FEE PER CLASS                                275
*TOTAL FEE PAID                              275
SIGNATURE INFORMATION
* SIGNATURE                                  /Robert Hart/
* SIGNATORY'S NAME                           Robert Hart
* SIGNATORY'S POSITION                       Attorney of Record
SIGNATORY'S PHONE NUMBER                     9493370568
* DATE SIGNED                                09/26/2012
                                     Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 61 of 71

PTO Form 1478 (Rev 9/2006)
OMB No. 0651-0009 (Exp 12/31/2014)




                                             Trademark/Service Mark Application, Principal Register

                                                            TEAS Plus Application

                                                             Serial Number: 85738726
                                                             Filing Date: 09/26/2012
To the Commissioner for Trademarks:

MARK: Smoky Mountain (stylized and/or with design, see mark)

The literal element of the mark consists of Smoky Mountain.
The applicant is not claiming color as a feature of the mark. The mark consists of The words "Smoky Mountain" with Mountains (landscapes);
Scenery with mountains.
The applicant, Triple T Enterprises, Inc., a corporation of Idaho, having an address of
   408 East 41st Steet
   Boise, Idaho 83714
   United States


requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

For specific filing basis information for each item, you must view the display within the Input Table.
     International Class 030: Barbecue sauce; Barbeque sauce
Intent to Use: The applicant has a bona fide intention to use or use through the applicant's related company or licensee the mark in commerce on
or in connection with the identified goods and/or services. (15 U.S.C. Section 1051(b)).



The applicant claims ownership of U.S. Registration Number(s) 3402972, 3504730, 4066616, and others.

Additional registrations include: 3402971, 3395799, 3325864, 3319675, 2879077, 2879076, 2841465, 2879075 and 4066711


The applicant's current Attorney Information:
   Robert Hart of Law Offices of Robert Hart
   10th Floor, Suite H528
   28 East Jackson Building
   Chicago, Illinois 60604
   United States


The applicant's current Correspondence Information:
   Robert Hart
   Law Offices of Robert Hart
   10th Floor, Suite H528
   28 East Jackson Building
   Chicago, Illinois 60604
   9493370568(phone)
   robert.hart.law@gmail.com;robert@magnolialawgroup.com (authorized)

A fee payment in the amount of $275 has been submitted with the application, representing payment for 1 class(es).

                                                                   Declaration
                       Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 62 of 71

The undersigned, being hereby warned that willful false statements and the like so made are punishable by fine or imprisonment, or both, under
18 U.S.C. Section 1001, and that such willful false statements, and the like, may jeopardize the validity of the application or any resulting
registration, declares that he/she is properly authorized to execute this application on behalf of the applicant; he/she believes the applicant to be
the owner of the trademark/service mark sought to be registered, or, if the application is being filed under 15 U.S.C. Section 1051(b), he/she
believes applicant to be entitled to use such mark in commerce; to the best of his/her knowledge and belief no other person, firm, corporation, or
association has the right to use the mark in commerce, either in the identical form thereof or in such near resemblance thereto as to be likely,
when used on or in connection with the goods/services of such other person, to cause confusion, or to cause mistake, or to deceive; and that all
statements made of his/her own knowledge are true; and that all statements made on information and belief are believed to be true.


Signature: /Robert Hart/ Date Signed: 09/26/2012
Signatory's Name: Robert Hart
Signatory's Position: Attorney of Record



RAM Sale Number: 10703
RAM Accounting Date: 09/26/2012

Serial Number: 85738726
Internet Transmission Date: Wed Sep 26 11:35:14 EDT 2012
TEAS Stamp: USPTO/FTK-XX.XXX.XXX.XXX-201209261135147
95540-85738726-49044a3a196332c544223146f
6aaaf3038-CC-10703-20120926105824823107
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 63 of 71
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 64 of 71




                     EXHIBIT 5
                                     Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 65 of 71


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                       Trademark/Service Mark Application, Principal Register
                                                                TEAS Plus Application
                                                                       Serial Number: 88401100
                                                                       Filing Date: 04/24/2019

   NOTE: Data fields with the * are mandatory under TEAS Plus. The wording "(if applicable)" appears where the field is only mandatory
                                               under the facts of the particular application.




                                                     The table below presents the data as entered.

                               Input Field                                                              Entered
             TEAS Plus                              YES
             MARK INFORMATION
             *MARK                                  SMOKY MOUNTAIN
             *STANDARD CHARACTERS                   YES
             USPTO-GENERATED IMAGE                  YES
             LITERAL ELEMENT                        SMOKY MOUNTAIN
                                                    The mark consists of standard characters, without claim to any particular font style, size, or
             *MARK STATEMENT
                                                    color.
             REGISTER                               Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                         Triple T Enterprises, Inc.
             *STREET                                408 East 41st Street
             *CITY                                  Boise
             *STATE
             (Required for U.S. applicants)
                                                    Idaho

             *COUNTRY                               United States
             *ZIP/POSTAL CODE
             (Required for U.S. and certain         83714
             international addresses)

             LEGAL ENTITY INFORMATION
             *TYPE                                  CORPORATION
             * STATE/COUNTRY OF
             INCORPORATION
                                                    Idaho

             GOODS AND/OR SERVICES AND BASIS INFORMATION
             * INTERNATIONAL CLASS                  030
             *IDENTIFICATION                        Barbecue sauce; Barbeque sauce
             *FILING BASIS                          SECTION 1(a)
                  FIRST USE ANYWHERE DATE           At least as early as 12/19/2013
               Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 66 of 71

  FIRST USE IN COMMERCE
                                At least as early as 12/19/2013
DATE

    SPECIMEN FILE NAME(S)

    ORIGINAL PDF FILE           SPE0-7343182155-20190424205712245915_._2013-12-19_SM_BBQ_Sauce_Specimen.pdf
    CONVERTED PDF FILE(S)
    (1 page)
                                \\TICRS\EXPORT17\IMAGEOUT17\884\011\88401100\xml1\FTK0003.JPG

    SPECIMEN DESCRIPTION        Digital photo of the Applicant's mark as used on the claimed goods.
ADDITIONAL STATEMENTS SECTION
*TRANSLATION
(if applicable)

*TRANSLITERATION
(if applicable)

*CLAIMED PRIOR
                                The applicant claims ownership of active prior U.S. Registration Number(s) 4576502,
REGISTRATION
(if applicable)                 3504730, and 4066616.

*CONSENT (NAME/LIKENESS)
(if applicable)

*CONCURRENT USE CLAIM
(if applicable)

                                The applicant claims ownership of active prior U.S. Registration Number(s): 4,066,711;
MISCELLANEOUS STATEMENT
                                43,402,972; 3,325,864; 3,395,799; and 3,402,971.
ATTORNEY INFORMATION
NAME                            Robert Hart
ATTORNEY DOCKET NUMBER          TTT19T002US
FIRM NAME                       AddyHart P.C.
INTERNAL ADDRESS                Suite 1200-1
STREET                          401 North Michigan Avenue
CITY                            Chicago
STATE                           Illinois
COUNTRY                         United States
ZIP/POSTAL CODE                 60611
PHONE                           312-834-7701
EMAIL ADDRESS                   robert@addyhart.com
AUTHORIZED TO
COMMUNICATE VIA EMAIL
                                Yes

CORRESPONDENCE INFORMATION
*NAME                           Robert Hart
FIRM NAME                       AddyHart P.C.
INTERNAL ADDRESS                Suite 1200-1
*STREET                         401 North Michigan Avenue
*CITY                           Chicago
*STATE
(Required for U.S. addresses)
                                Illinois

*COUNTRY                        United States
              Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 67 of 71

*ZIP/POSTAL CODE            60611
PHONE                       312-834-7701
*EMAIL ADDRESS              robert@addyhart.com; tmdocketing@addyhart.com
*AUTHORIZED TO
                            Yes
COMMUNICATE VIA EMAIL

FEE INFORMATION
APPLICATION FILING OPTION   TEAS Plus
NUMBER OF CLASSES           1
FEE PER CLASS               225
*TOTAL FEE PAID             225
SIGNATURE INFORMATION
* SIGNATURE                 /Robert Hart/
* SIGNATORY'S NAME          Robert Hart
* SIGNATORY'S POSITION      Attorney of Record
SIGNATORY'S PHONE NUMBER    312-834-7701
* DATE SIGNED               04/24/2019
                                     Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 68 of 71

Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                             Trademark/Service Mark Application, Principal Register

                                                                     TEAS Plus Application

                                                                       Serial Number: 88401100
                                                                       Filing Date: 04/24/2019
To the Commissioner for Trademarks:

MARK: SMOKY MOUNTAIN (Standard Characters, see mark)
The mark in your application is SMOKY MOUNTAIN.


The applicant, Triple T Enterprises, Inc., a corporation of Idaho, having an address of
   408 East 41st Street
   Boise, Idaho 83714
   United States

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

For specific filing basis information for each item, you must view the display within the Input Table.
    International Class 030: Barbecue sauce; Barbeque sauce

Use in Commerce: The applicant is using the mark in commerce on or in connection with the identified goods/services. The applicant attaches, or
will later submit, one specimen as a JPG/PDF image file showing the mark as used in commerce on or in connection with any item in the class of
listed goods/services, regardless of whether the mark itself is in the standard character format or is a stylized or design mark. The specimen image
file may be in color, and the image must be in color if color is being claimed as a feature of the mark.

In International Class 030, the mark was first used by the applicant or the applicant's related company or licensee predecessor in interest at least
as early as 12/19/2013, and first used in commerce at least as early as 12/19/2013, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) Digital photo of the Applicant's mark as used on the claimed goods..

Original PDF file:
SPE0-7343182155-20190424205712245915_._2013-12-19_SM_BBQ_Sauce_Specimen.pdf
Converted PDF file(s) (1 page)
Specimen File1


Claim of Active Prior Registration(s)
The applicant claims ownership of active prior U.S. Registration Number(s) 4576502, 3504730, and 4066616.

Miscellaneous Statement
The applicant claims ownership of active prior U.S. Registration Number(s): 4,066,711; 43,402,972; 3,325,864; 3,395,799; and 3,402,971.


The applicant's current Attorney Information:
   Robert Hart of AddyHart P.C.
   Suite 1200-1
   401 North Michigan Avenue
   Chicago, Illinois 60611
   United States
   312-834-7701(phone)
   robert@addyhart.com (authorized)
The attorney docket/reference number is TTT19T002US.
                      Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 69 of 71


The applicant's current Correspondence Information:
    Robert Hart
    AddyHart P.C.
    Suite 1200-1
    401 North Michigan Avenue
    Chicago, Illinois 60611
    312-834-7701(phone)
    robert@addyhart.com;tmdocketing@addyhart.com (authorized)
E-mail Authorization: I authorize the USPTO to send e-mail correspondence concerning the application to the applicant or the applicant's
attorney, or the applicant's domestic representative at the e-mail address provided in this application. I understand that a valid e-mail address
must be maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the
Trademark Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Plus status and a requirement to submit an
additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $225 has been submitted with the application, representing payment for 1 class(es).

                                                                    Declaration

        Basis:
        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

               The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
               The mark is in use in commerce on or in connection with the goods/services in the application;
               The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        AND/OR
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

               The signatory believes that the applicant is entitled to use the mark in commerce;
               The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
               application; and
               To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /Robert Hart/ Date: 04/24/2019
Signatory's Name: Robert Hart
Signatory's Position: Attorney of Record
Signatory's Phone Number: 312-834-7701
Payment Sale Number: 88401100
Payment Accounting Date: 04/25/2019

Serial Number: 88401100
Internet Transmission Date: Wed Apr 24 21:09:49 EDT 2019
TEAS Stamp: USPTO/FTK-XX.XX.XXX.XXX-2019042421094905
9177-88401100-620d3fb83e923f6f31ea9fa2d8
242c7ddb48a62d5bd3114036c68793dc1196431-
CC-6449-20190424205712245915
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 70 of 71
Case 1:19-cv-00511-REB Document 8 Filed 01/24/20 Page 71 of 71
